1. Amendments to the Rules of Superintendence for the Courts of Ohio (repealing Sup.R. 37.05) were adopted on March 11, 2019, and are effective March 1, 2019. The final version of the amendments is being published in the March 11, 2019 Ohio Official Reports advance sheet.2. Amendments to the Rules of Superintendence for the Courts of Ohio (new Sup.R. 36.020) were adopted on March 11, 2019, and are effective January 1, 2020. The final version of the amendments is being published in the March 11, 2019 Ohio Official Reports advance sheet.3. Proposed amendments to the Supreme Court Rules for the Government of the Bar of Ohio (Gov.Bar R. I) are being published in the March 11, 2019 Ohio Official Reports advance sheet for a public-comment period ending April 10, 2019.O'Connor, C.J., and Kennedy, French, Fischer, DeWine, Donnelly, and Stewart, JJ., concurred in publishing the proposed amendments for comment.